Appellant was convicted in the District Court of Camp County of assault with intent to rape, and his punishment fixed at three years in the penitentiary.
The recognizance for the appeal appearing in this record is fatally defective, and is in form for an ordinary appearance bond. For lack of proper recognizance the appeal must be dismissed. Our statute, Arts. 904 and 905 of Vernon's C. C. P. provides the form for a recognizance, and if same be not made during term time, for the giving of an appeal bond conditioned as therein provided.
The appeal will be dismissed for lack of statutory recognizance.